Per Curiam.
— The questions involved in this case are similar to those discussed and passed upon by this court in case No. 3,877, which is entitled Eureka District Gold Mining Company v. Ferry County et al., ante, p. 250. There is no record of the hoard of equalization shown in this case vy which appellant sought a reduction of the value placed upon the property vy the assessor. There is some oral evidence to the effect that such an application was made and refused. We think, however, that the evidence is sufficient to sustain the court’s finding that the valuation was not excessive. All other questions involved here are discussed in the other case, and on the authority thereof the judgment in this case is affirmed.